Title: From Thomas Jefferson to Bushrod Washington, 9 October 1796
From: Jefferson, Thomas
To: Washington, Bushrod


                    
                        Dear Sir
                        Monticello Oct. 9. 96.
                    
                    I now inclose you the record in the case of Dickenson v. Paulett and Marks. Mr. Marks, by purchasing all Paulett’s right, stands completely in his shoes. His first wish is to obtain a confirmation of his right to the land. But if Dickenson notwithstanding his prevarications and delays of paiment shall be decreed to retain still an equitable right to the land on paying the purchase money, then, as he has by no means money at his command, the best thing for Mr. Marks would be that the day given Dickinson for paying up the money should be as short as possible, and that on failure, his right should be for ever foreclosed and Marks’s title confirmed. I inclose you an order on Charles Johnston & Co. for five pounds as a fee in behalf of Mr. Marks, and am Dr. Sir Your most obedt. servt
                    
                        Th: Jefferson
                    
                